Citation Nr: 0806884	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-41 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.

The action requested in the Board's remand of June 2007 has 
been accomplished to the extent possible, and this case is 
now ready for further appellate review.


FINDING OF FACT

Hypertension was manifest during the veteran's period of 
active service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  

Initially, the Board notes that with respect to this claim, 
the Board has determined that the evidence of record supports 
a grant of the benefits sought.  Consequently, any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain chronic disorders such as 
hypertension may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records reflect that at the time of the 
veteran's entrance examination in August 1987, his blood 
pressure was 98/62.  In April 1988, there was a blood 
pressure reading of 120/80.  In May 1988, there was a reading 
of 126/90, and in June 1988, there were readings of 112/80 
and 110/80.  In September 1988, blood pressure was 116/68, 
and in October 1988, it was 120/78.  In January 1989, blood 
pressure was 120/64.  In February 1989, blood pressure was 
114/76, and in March of 1989, there were readings of 120/90 
and 140/100.  In May of 1989, it was 120/86 at the beginning 
of the month and 108/64 towards the end of the month, and in 
June 1989, it was 102/74.  In September 1989, it was 120/70.  
In January 1990, there was a blood pressure reading of 
110/70.  

On February 28, 1990, there were initial blood pressure 
readings of 130/100 and 160/98.  From February 28 to March 7, 
1990, multiple blood pressure readings were obtained.  On 
February 28, 1990, blood pressure on the left arm was 130/86, 
and on the right, 126/86.  On March 1, 1990, blood pressure 
on the left was 130/72, and on the right, 130/76.  On March 
5, 1990, blood pressure on the left, was 140/80 and on the 
right, 150/80.  On March 6, 1990, blood pressure on the left, 
was 140/90, and on the right, 142/84.  On March 7, 1990, 
blood pressure was 142/90 on the left, and 142/96 on the 
right.  

On March 8, 1990, it was noted that the veteran had been 
placed on a 5-day blood pressure evaluation due to a reading 
of 160/98 on February 28.  It was also noted that both of the 
veteran's parents were on pills for blood pressure.  At this 
time, blood pressure was 134/76 on the right, and 132/74 on 
the left.  The examiner commented that while the veteran was 
normotensive at present, there was a mild systolic elevation 
in pressure and that based on the veteran's family history, 
he should receive periodic checks.  On March 16, 1990, blood 
pressure was 122/78.  In April 1990, there were blood 
pressure readings of 114/66 and 132/80.  In May 1990, there 
was a blood pressure reading of 116/72.  At the veteran's 
June 1990 separation examination, blood pressure was 120/80.  

Private medical records for the period of March 1997 to June 
1999 reflect that in March 1997, the veteran complained of 
headaches and dizziness over the previous 2-3 weeks.  At this 
time, there were readings of 136/100, 130/90, and 142/100.  
The diagnostic impression was new onset hypertension.  In 
June 1997, there were readings of 158/106, and 160/106.  In 
September 1997, there was a reading of 156/110, and the 
assessment was hypertension.

Private medical records for the period of January 1999 to 
September 2001 reflect diagnoses that included hypertension.

At the veteran's personal hearing in February 2005, he 
testified that he was evaluated for high blood pressure 
during service (transcript (T.) at p. 2).  The veteran 
believed that the first diagnosis of hypertension was in 1995 
or 1996 (T. at p. 6).

VA examination in July 2007 revealed that the examiner 
reviewed the veteran's claims folder in conjunction with this 
examination of the veteran.  The examiner noted the veteran's 
history of being evaluated in service due to high blood 
pressure.  The examiner further indicated that there were in-
service blood pressure readings in February 1990 of 130/100 
and 160/98, at which time it was noted that the veteran was 
not in any pain.  The examiner also noted the blood pressure 
readings over the period of February 28, 1990 to March 7, 
1990.  While a physician at the end of this period obtained 
readings in the 130s/70s, the examiner indicated that there 
was some question raised as to whether or not the previous 
readings were accurate so the veteran was not started on any 
medication at that time.  

Based upon the readings noted above while in the military, 
the July 2007 VA examiner concluded that the veteran could 
have been diagnosed with hypertension at that time, according 
to recognized criteria.  Therefore, it was the examiner's 
opinion that it was at least as likely as not that the 
veteran's hypertension had its onset during active service.

The Board has reviewed the evidence of record and notes that 
it clearly substantiates a diagnosis of hypertension.  
However, the evidence must further link such disability to 
service or a period of one year following service.

In this regard, while the RO has determined that the July 
2007 VA medical opinion is too speculative to link the 
veteran's hypertension to service, the Board does not agree.  
While the examiner did state that such readings could have 
resulted in a diagnosis of hypertension, he then went on the 
state that it was at least as likely as not that the 
veteran's hypertension had its onset in service, and the 
Board finds that a reasonable interpretation of this opinion 
is that the examiner believed that the findings in service 
supported a diagnosis of hypertension.  In addition, as was 
noted by the July 2007 VA examiner, the veteran's service 
medical records demonstrate numerous readings of elevated 
blood pressure during his period of active service.  There is 
no medical opinion that contradicts the opinion of the July 
2007 VA medical examiner.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).  The term hypertension means that the diastolic 
blood pressure is predominantly 90mm, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

While the service medical records also reflect numerous 
normal blood pressure readings and it is true that a 
definitive diagnosis was not rendered until 1997 according to 
the record, and 1995 or 1996, based on the testimony of the 
veteran, the Board finds that the evidence on the question at 
hand is at least evenly balanced.  It is clear that the 
veteran had elevated blood pressure readings in service and 
continued to experience elevated blood pressure readings 
subsequent to service, with current diagnoses of 
hypertension, and a VA examiner has linked his current 
hypertension to active service.

Accordingly, with resolution of reasonable doubt, the Board 
finds that the veteran's hypertension was incurred in active 
service and that service connection for such disability is, 
therefore, warranted.  See 38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


ORDER

Entitlement to service connection for hypertension is 
granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


